        B 250A   Case
                   Case
                      21-03057
                        21-03057Document
                                  Document
                                         12-2
                                           4 Filed
                                           5  FiledininTXSB
                                                        TXSBon
                                                             on04/21/21
                                                               04/20/21
                                                                06/15/21 Page
                                                                          Page11ofof2
                                                                                    116
        (8/96)



                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Thomas Calvert Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                                          Nathan Ochsner, Clerk of Court
                                                        _________________________________________________________
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
       ___________________________________              By:______________________________________________________
                  Date                                                     s/Deputy
                                                                              H. Lerma
                                                                                    Clerk
                                                                             Signature of Clerk or Deputy Clerk
        Case
          Case
             21-03057
               21-03057Document
                         Document
                                12-2
                                  5 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on04/21/21
                                                       06/15/21 Page
                                                                 Page22ofof216
                                          CERTIFICATE OF SERVICE

       Alicia L. Barcomb
   I, ___________________________________________, certify that I am, and at all times during the
                        (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
       April 21, 2021
_________________________        by:
          (date)
                                                                            VIA REGULAR AND CERTIFIED MAIL
✔ Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Thomas Calvert Scott
         5710 Savanna Pasture Road
         Katy, TX 77493
   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




   Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
   to the following officer of the defendant at:




   Publication: The defendant was served as follows: [Describe briefly]




   State Law: The defendant was served pursuant to the laws of the State of ________________________,
   as follows: [Describe briefly]                                                     (name of state)




          Under penalty of perjury, I declare that the foregoing is true and correct.


                                                      Alicia Barcomb Digitally signed by Alicia Barcomb
                                                                     Date: 2021.04.21 14:27:46 -05'00'
     April 21, 2021
_______________________________________             __________________________________________________________________
              Date                                                                Signature



                      Print Name Alicia L. Barcomb


                      Business Address Office of the United States Trustee
                                           515 Rusk; Suite 3516
                      City         Houston            State   TX      Zip        77002
        B 250A   Case
                  Case
                   Case
                      21-03057
                       21-03057
                        21-03057Document
                                 Document
                                  Document
                                         12-2
                                          4-1
                                           6 Filed
                                              FiledininTXSB
                                                        TXSBon
                                                             on04/21/21
                                                                06/15/21
                                                                04/20/21 Page
                                                                          Page13
                                                                               1ofof216
                                                                                     1
        (8/96)



                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Tammi Lynn Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                        _________________________________________________________
                                                                         Nathan Ochsner, Clerk of Court
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
        ___________________________________             By:______________________________________________________
                  Date                                                    s/Deputy Clerk
                                                                             H, Lerma
                                                                             Signature of Clerk or Deputy Clerk
        Case
          Case
             21-03057
               21-03057Document
                         Document
                                12-2
                                  6 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on04/21/21
                                                       06/15/21 Page
                                                                 Page24ofof216
                                          CERTIFICATE OF SERVICE

       Alicia L. Barcomb
   I, ___________________________________________, certify that I am, and at all times during the
                        (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
       April 21, 2021
_________________________        by:
          (date)
                                                                           VIA REGULAR AND CERTIFIED MAIL
✔ Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Tammi Lynn Scott
         5710 Savanna Pasture Road
         Katy, TX 77493
   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




   Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
   to the following officer of the defendant at:




   Publication: The defendant was served as follows: [Describe briefly]




   State Law: The defendant was served pursuant to the laws of the State of ________________________,
   as follows: [Describe briefly]                                                     (name of state)




          Under penalty of perjury, I declare that the foregoing is true and correct.



     April 21, 2021
_______________________________________
                                                      Alicia      Barcomb             Digitally signed by Alicia Barcomb
                                                                                      Date: 2021.04.21 14:40:47 -05'00'
                                                    __________________________________________________________________
              Date                                                                 Signature



                      Print Name Alicia L. Barcomb


                      Business Address Office of the United States Trustee
                                           515 Rusk; Suite 3516
                      City         Houston            State    TX     Zip        77002
                    Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 5 of 16
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4




On 4/20/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/20/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 6 of 16                               Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4




On 4/20/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/20/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
PARTIES DESIGNATEDCase  21-03057
                   AS "EXCLUDE" WERE Document    12-2
                                     NOT SERVED VIA USPSFiled
                                                         FIRST in TXSB
                                                                CLASS    on 06/15/21 Page 7 of 16
                                                                      MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS
THOMAS CALVERT SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                    Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 8 of 16
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4-1




On 4/20/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/20/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                    Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 9 of 16                               Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4-1




On 4/20/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/20/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
                 Case
PARTIES DESIGNATED      21-03057
                   AS "EXCLUDE" WERE Document   12-2
                                     NOT SERVED VIA USPSFiled
                                                         FIRSTinCLASS
                                                                 TXSB   on 06/15/21 Page 10 of 16
                                                                      MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS
TAMMI LYNN SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                   Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 11 of 16
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4




On 4/21/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/21/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                   Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 12 of 16                               Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4




On 4/21/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/21/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
                 Case
PARTIES DESIGNATED      21-03057
                   AS "EXCLUDE" WERE Document   12-2
                                     NOT SERVED VIA USPSFiled
                                                         FIRSTinCLASS
                                                                 TXSB   on 06/15/21 Page 13 of 16
                                                                      MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CERTIFIED 7020 0640 0002 1337 4979
THOMAS CALVERT SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
                   Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 14 of 16
                                                                                                                     Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:


                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
 IN RE: Thomas Calvert Scott                                     CASE NO: 20-35029
        Tammi Lynn Scott
                                                                 ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                               CERTIFICATE OF SERVICE
                                                                 DECLARATION OF MAILING
Thomas Calvert Scott and Tammi Lynn Scott
                                                                 Chapter: 7

                                                                  ECF Docket Reference No. 4-1




On 4/21/2021, I did cause a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Courts, Approved Notice Provider. A copy of the declaration
of service is attached hereto and incorporated as if fully set forth herein.

DATED: 4/21/2021
                                                          /s/ Alicia Barcomb
                                                          Alicia Barcomb 24106276
                                                          Trial Attorney
                                                          UNITED STATES TRUSTEES OFFICE
                                                          515 RUSK AVE., ROOM 3516
                                                          HOUSTON, TX 77002
                                                          713 718 4650
                   Case 21-03057 Document 12-2 Filed in TXSB on 06/15/21 Page 15 of 16                               Judge:
                                                                                                           Hearing Location:
                                                                                                              Hearing Date:
                                                                                                              Hearing Time:
                                                                                                            Response Date:



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

 IN RE: Thomas Calvert Scott                                    CASE NO: 20-35029
        Tammi Lynn Scott
                                                                ADVERSARY CASE NO: 21-03057
Kevin M. Epstein, United States Trustee,
v.                                                              CERTIFICATE OF SERVICE
Thomas Calvert Scott and Tammi Lynn Scott                       Chapter: 7

                                                                ECF Docket Reference No. 4-1




On 4/21/2021, a copy of the following documents, described below,
Summons in Adversary Proceeding ECF Docket Reference No. 4-1
Complaint Seeking Denial of Discharge 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 4/21/2021


                                                             /s/ Jay S Jump
                                                             BK Attorney Services, LLC
                                                             d/b/a certificateofservice.com, for
                                                             Alicia Barcomb
                                                             UNITED STATES TRUSTEES OFFICE
                                                             515 RUSK AVE., ROOM 3516
                                                             HOUSTON, TX 77002
                 Case
PARTIES DESIGNATED      21-03057
                   AS "EXCLUDE" WERE Document   12-2
                                     NOT SERVED VIA USPSFiled
                                                         FIRSTinCLASS
                                                                 TXSB   on 06/15/21 Page 16 of 16
                                                                      MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CERTIFIED 7020 0640 0002 1337 4986
TAMMI LYNN SCOTT
5710 SAVANNA PASTURE ROAD
KATY TX 77493
